878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George I. REID, Carolyn M. Reid, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-2128.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 28, 1989.

George I. Reid, Carolyn M. Reid, appellants pro se.
William Shepard Rose, Jr., Gary R. Allen (United States Department of Justice), William F. Nelson (Internal Revenue Service) for appellee.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George I. Reid and Carolyn M. Reid appeal from the United States Tax Court's order affirming the assessment of an income tax deficiency and penalty.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the tax court.  Reid v. Commissioner, No. 13109-86 (Tax Ct. Mar. 24, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 On June 5, 1989, this Court was notified that the taxpayer filed a petition for bankruptcy on March 29, 1989.  This appeal is not stayed by the petition for bankruptcy, since the action was not "against the debtor" but was initiated by the debtor to seek redetermination of tax deficiencies.  See 11 U.S.C. Sec. 362(a)(1);  Freeman v. Commissioner, 799 F.2d 1091 (5th Cir.1986).  Moreover, this proceeding is not currently before the United States Tax Court so that it is not stayed pursuant to 11 U.S.C. Sec. 362(a)(8).  Finally, under 11 U.S.C. Sec. 362(b)(9), the filing of a bankruptcy petition does not operate as a stay of the Internal Revenue Service administrative action issuing the notice of tax deficiency